UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6000


ANTHONY Q. KELLY,

                    Plaintiff - Appellant,

             v.

Mr. STEPHEN T. MOYER, Secretary of Maryland Department of Public Safety
and Correctional Services; STATE OF MARYLAND; FRANK B. BISHOP, JR.,
Warden; RICHARD S. RODERICK, Case Management Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-04143-RDB)


Submitted: June 22, 2018                                          Decided: July 20, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Q. Kelly appeals from the district court’s orders granting summary

judgment to Defendants in Kelly’s 42 U.S.C. § 1983 (2012) action and denying Kelly’s

Fed. R. Civ. P. 59(e) motion. Parties to a civil action are accorded 30 days after the entry

of the district court’s final judgment or order to note an appeal. Fed. R. App. P. 4(a)(1)(A).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007). The district court entered its final judgment

on the docket on November 9, 2017. Kelly filed his notice of appeal, at the earliest, on

December 19, 2017, after the 30-day appeal period expired.

       However, Kelly’s notice of appeal referenced an earlier-filed notice that is not

reflected on the docket sheet. Accordingly, we remand the case for the limited purpose of

allowing the district court to determine whether Kelly timely filed a notice of appeal. The

record, as supplemented, will then be returned to this court for further consideration.



                                                                               REMANDED




                                              2